Thompson, J.,
delivered the opinion of the court on a motiou for a rehearing.
We have endeavored to give the motion for a rehearing in this, case that considerate attention to which such motions are entitled.
1. The point that the plaintiff did not set forth in his pleading the ground oh which his right to recover was placed by the court, was considered by us before the opinion was filed, but we did not regard it as of sufficient importance to allude to it in the written opinion. The suit was commenced before a justice of the peace ; and it is sufficient in suits thus commenced that the statement of the cause of action filed apprise the defendant of the nature of the plaintiff’s demand with such certainty that a second suit cannot be maintained for the same cause of action. McDonough v. Daly, 6 Mo. App. 598. And the rule that the allegata and probata must correspond does not apply in proceedings commenced in those courts as strictly as in pleadings in suits commenced in the Circuit Courts. Thus, he may sue on an account and recover on a note, if he offers to surrender up the note. Lord v. Koenig, 7 Mo. App. 453. It cannot be contended that the statement in this case does not fulfil this requisite.
2. The respondent’s counsel insists that the cases cited ante, p. 130, do not sustain the doctrine there announced, namely, that such a contract as the one shown in the evidence for the carriage of a" passenger over several connecting lines, is not a distinct contract with each carrier *133who undertakes to carry under it. No one knows better than the learned counsel that this is the doctrine of the American courts, they differing in this respect from the English courts, which hold that such a contract is a contract with the first carrier only. On re-examining those cases, we find that they do, all of them, either expressly hold, or in terms recognize this doctrine. They hold or recognize the doctrine that the railway company which sells a coupon ticket over its own and connecting roads, acts as the agent of the connecting companies for the purpose of making the contract of carriage over their roads.
3. It is urged that the court in the opinion errs as to the facts, in saying that the trunk was delivered “by the servants of the defendant company to the servants of the St. Louis Transfer Company.” We are told that this is inaccurate ; that the trunk was delivered by the Union Depot Company, a distinct corporation, to the servants of the St. Louis Transfer Company. We cannot discover anything in the record which shows that there is such a corporation as the Union Depot Company, or that such a corporation ever had the custody of the trunk. The record shows that the train of the defendant which brought the plaintiff as a passenger, did not stop at East St. Louis, in Illinois, which the defendant, in its petition for a rehearing, says is the western terminus of its road, but that it ran into the Union Depot in the city of St. Louis, and that there a servant of the transfer company got the trunk to take it to the house to which the plaintiff had directed it to be taken, on Sixth Street. The record shows that the trunk was delivered to this servant of the transfer company in the baggage-room of the Union Depot; but it does not say by whom it was delivered. The whole record, however, excludes the conclusion that it was delivered by any one but an agent of the defendant company. The liability of a carrier of a passenger’s baggage is analogous to that of a carrier of goods, and it is well settled that a carrier of goods does not dis*134charge his contract till he has delivered, or offered to deliver, the goods. The defendant did not, m this case, discharge its contract to carry the trunk till it had delivered it at the end of its route, to the holder of the check. If it delivered it to an intermediate corporation for the purpose of effecting this delivery, then that corporation became in law its agent for the purpose of making such delivery. The word ‘ ‘ servant ’ ’ in law means the same as the word agent. ’ ’ If the word agent ’ ’ had been substituted for the word servant,” in this part of the opinion, it would have answered the evidence more accurately, but would not have changed in any respect the conclusion of law depending thereupon.
4. The last point is unworthy of consideration. The learned counsel knows as a fact what we know from the context, that the word “defendant” on page 20 of the record, is a clerical error for the word plaintiff.” It would be a gross imputation upon the administration of justice, if advantage were allowed to be taken of such an obvious error in the record, in a civil case.
We see nothing in this motion for a rehearing but a renewal of points which were pressed upon us in the respondent’s oral and printed arguments, and verbal criticisms upon the opinion of the court, which are without substantial merit. It is, therefore, overruled.
All the judges concur.